940 F.2d 678
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Florencio B. MINA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3213.
United States Court of Appeals, Federal Circuit.
July 30, 1991.

Before NIES, Chief Judge, and PAULINE NEWMAN and PLAGER, Circuit Judges.
DECISION
PAULINE NEWMAN, Circuit Judge.


1
Florencio B. Mina seeks review of the Board's affirmance of a decision of the Office of Personnel Management ("OPM"), which held that Mr. Mina was not entitled to an annuity under the Civil Service Retirement Act ("the Act").  We affirm.

OPINION

2
On undisputed facts, the Board held that because Mr. Mina did not have and did not claim to have any civilian service, he did not meet the five-year civilian service requirement for benefits under the Act.


3
To be entitled to benefits under the Act, an employee must have completed at least five years of creditable civilian service, and must have served at the termination of his employment in a covered position.  5 U.S.C. Sec. 8333(a)-(b).  Performance of military service alone is not sufficient to entitle an individual to benefits under the Act.  Tirado v. Department of the Treasury, 757 F.2d 263, 264 (Fed.Cir.1985) ("Congress wanted to restrict eligibility for civil service retirement--both disability and longevity retirement--to persons who have had a least five years of civilian federal employment") (emphasis in original).


4
On this appeal, Mr. Mina has alleged no facts which bear upon the issue of civilian service.  In his reconsideration request to OPM, he states the belief that his combination of civilian and military service sufficed.  This is incorrect in law.